Citation Nr: 0831782	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  06-23 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to the assignment of an initial evaluation 
greater than 10 percent from July 10, 2004 and 20 percent 
from April 7, 2008 for lumbar strain. 

2.  Entitlement to the assignment of an initial evaluation 
greater than 20 percent for right shoulder tendinitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel

INTRODUCTION

The veteran served on active duty from November 1991 to July 
2004.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which established entitlement to service 
connection for lumbar strain, initially evaluated as 10 
percent disabling, and for right shoulder tendinitis, 
evaluated as 20 percent disabling. 

Pursuant to a June 2008 rating, the evaluation for lumbar 
strain was increased to 20 percent, effective from April 7, 
2008.  The United States Court of Appeals for Veterans Claims 
(Court) has held that on a claim for an original or increased 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law or regulations, and it 
follows that such a claim remains in controversy where less 
than the maximum benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  The Court further held that where a 
claimant has filed a Notice of Disagreement (NOD) as to an RO 
decision assigning a particular rating, a subsequent RO 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the appeal.  Id.  Thus, 
the issue remains in appellate status.

In July 2008, the veteran presented testimony before the 
undersigned Veterans Law Judge sitting at the RO; a 
transcript of that hearing is of record.  The Board observes 
that the veteran was accorded a VA compensation examination 
in May 2008. At the personal hearing held in July 2008, 
however, he strongly maintained that this examination was not 
sufficiently comprehensive to determine the extent of the 
functional impairment due to the disabilities at issue. Given 
the facts of this case, the Board has decided that an 
additional examination would better serve the interest of the 
veteran.

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.

REMAND

At his hearing before the undersigned, the veteran indicated 
that he continued to receive treatment at the VA for his 
service connected disabilities and also that treatment 
records from his chiropractor may be available as well.  The 
VA's statutory duty to assist the veteran includes the 
obligation to obtain pertinent treatment records, the 
existence of which has been called to its attention.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990); Ivey v. 
Derwinski, 2 Vet. App. 320 (1992); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).

The veteran has also described symptomatology suggesting the 
possibility that his service connected disabilities have 
worsened.  The veteran should also be scheduled to undergo a 
thorough and contemporaneous medical examination in light of 
his contention that his disability has worsened since his 
last VA examination, and in view of his request for such an 
examination.  See Green v. Derwinski, 1 Vet. App. 121 (1991); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the 
veteran and obtain the names, 
addresses, and approximate dates of 
treatment of all non-VA medical care 
providers, such as chiropractors, who 
treated the veteran for his lumbar 
spine and/or right shoulder disorder 
since July 2004.  After the veteran has 
signed the appropriate releases, 
private treatment records not 
previously associated with the claims 
file along with any additional VA 
treatment records generated since March 
2008 should be obtained and associated 
with the claims folder.  All attempts 
to procure records should be documented 
in the file.  If the AMC/RO cannot 
obtain records identified by the 
veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to 
be notified of unsuccessful efforts in 
this regard, in order to allow the 
veteran the opportunity to obtain and 
submit those records for VA review. 

2.  Thereafter, the AMC/RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA examination by an 
orthopedist who has not previously 
examined the veteran for the purpose of 
ascertaining the nature and severity of 
all disabilities involving the lumbar 
spine and right shoulder joints.  The 
examination should include all tests and 
studies deemed necessary.  

The veteran's service connected lumbar 
spine and right shoulder should be 
examined for degrees of both active and 
passive range of motion and any 
limitation of function of the parts 
affected by limitation of motion.  The 
examiner is also requested to note the 
normal ranges of motion of the affected 
joints.  

The examiner is requested to determine 
whether the veteran's respective 
disabilities exhibit weakened movement, 
excess fatigability, or incoordination 
attributable to the service-connected 
disability, and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion lost or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner is 
additionally requested to comment as to 
effort expended and whether subjective 
complaints are objectively supported. 

The physician(s) should comment on how 
the veteran's service-connected 
disabilities affect his ability to work 
and perform activities of daily living.  
All opinions should be provided based on 
the results of examinations, a review of 
the medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
reports.

The examiner should also be asked to 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or 
when either the lumbar and right 
shoulder joints are used repeatedly 
over a period of time.  The examiner 
should provide a complete rationale for 
all conclusions reached.  Send the 
claims folder to the examiner(s) for 
review.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure 
to report for a scheduled VA 
examination without good cause shown 
may have adverse effects on his claim.

4.  After the development requested above 
has been completed to the extent 
possible, the AMC/RO should again review 
the record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).    

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006
).




